DETAILED ACTION
	This action is in response to the initial filing of February 2, 2020. Claims 1-20 of this application have been examined. The Information Disclosure Statement (IDS) filed on February 2, 2020, has been considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S107 and S108, first occurring in paragraph 63 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms and descriptions used in the specification include the following:
p. 47, “The first communication unit transmits the second position data P2 to the vehicle 2 as illustrated by the second dashed arrow at T2”; it is unclear which part of the drawing this is referring to. All elements of a drawing that are referenced in the specification should be done so through use of reference characters to avoid ambiguity.
p. 50, “This process may be repeated periodically as indicated by the next ellipse next to the ellipse denoted P4 as time continues”; it is unclear which part of the drawing this is referring to. All elements of a drawing that are referenced in the specification should be done so through use of reference characters to avoid ambiguity.
p. 50, “the uncertainty of the current position may increase as illustrated by the growing size of the ellipses in Fig. 2”; using changes in the size of an element in the drawing which may be interpreted subjectively to illustrate a concept is inexact.
The disclosure is further objected to because of the following informalities: p. 18, "calculated using information related to the vehicles movement"; this should read “vehicle’s movement”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Reference to the claimed determination of the time interval between the step of first position data transmission from the vehicle to the server and the step of second data transmission from the server to the vehicle is made in the specification at paragraphs 22, 33, and 59-60. However, in none of these locations is it described how exactly Applicant means to determine this time interval. Additionally, while there is mention of various sensors, the specification also does not specifically explain what is used to determine the time delay or how it is computed. Additionally with regard to claim 8, the claim further recites calculation of third position data based on this time delay; the specification also does not explain how this time delay is used in the calculation of the third position data.
Claims 2, 6, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 10 refer to “a high-definition (HD) map” which is not sufficiently made distinct from what a person of ordinary skill in the art might consider a standard map in the context of autonomous vehicles. For the purposes of this Action, Examiner interprets “high-definition map” to be synonymous with what a person of ordinary skill in the art would consider a map. No new matter may be added. 
Claim 6 refers to the process of “generating fourth position data”; it is unclear what entity is meant to be generating this data, i.e. whether the vehicle or server is tasked with this generation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (claims 1-9) and two systems (claims 10-15 and 16-20) which relate to a process of vehicle localization. 
Step 1: Claims 1-9 are drawn to a process and claims 10-20 are drawn to a manufacture. As such, claims 1-20 are drawn to one of the statutory categories of invention. (YES)
Step 2A:
Prong 1: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they
recite(s) a judicial exception.
Claim 1: A method for localizing a vehicle, the method comprising: 
transmitting first position data corresponding to a first position of the vehicle at a first point in time from the vehicle to a server; 
determining, by the server, second position data corresponding to the first position of the vehicle at the first point in time based on the received first position data; 
transmitting the second position data from the server to the vehicle; 
and determining, by the vehicle, third position data related to a second position of the vehicle at a second point in time based on the received second position data, wherein the second point in time is later than the first point in time.
The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under step 2A, prong 2.
Under their broadest reasonable interpretation, the steps of: 
determining, by the server, second position data corresponding to the first position of the vehicle at the first point in time based on the received first position data; 
and determining, by the vehicle, third position data related to a second position of the vehicle at a second point in time based on the received second position data, wherein the second point in time is later than the first point in time.
recite a process that concerns calculation of a vehicle’s estimated position based on gathered data. This process as claimed can be performed in the human mind or by using pen and paper; therefore, it falls within the “mental processes” subject matter grouping of abstract ideas.
Dependent claim 2, 6, and 8-9 narrow the abstract idea by dictating a specific sub-process to be performed as part of the idea. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claim 3 narrows the abstract idea by specifying acceptable data inputs to a part of the abstract idea. The added limitations fall within the same subject matter grouping of abstract
ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claims 4-5 narrow the abstract idea by specifying certain properties that information generated through the abstract idea should have. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
Dependent claim 7 narrows the abstract idea by dictating when a specific sub-process in the abstract idea should be performed. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.

Representative claim 10: A system for localizing a vehicle, the system comprising:
a server including a first communication unit for receiving and sending position data from and to the vehicle, a first processing unit for determining position data, and a first storage unit for storing a high-definition (HD) map; 
and a positioning device arranged in the vehicle, the positioning device comprising: 
a localization unit for determining first position data related to a first position of the vehicle at a first point in time; 
a second communication unit for transmitting the first position data from the vehicle to the server and for receiving position data from the server; 
and a second processing unit for computing position data, wherein: 
the first processing unit is configured for computing second position data related to the first position of the vehicle at the first point in time based on the first position data; 
the first communication unit is configured for transmitting the second position data from the server to the vehicle; 
and the second processing unit is configured for computing third position data related to a second position of the vehicle at a second point in time based on the second position data, wherein the second point in time is later than the first point in time.
The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under step 2A, prong 2.
Under their broadest reasonable interpretation, the steps of:
a first processing unit for determining position data, and a first storage unit for storing a high-definition (HD) map;
a localization unit for determining first position data related to a first position of the vehicle at a first point in time; 
and a second processing unit for computing position data, wherein: 
the first processing unit is configured for computing second position data related to the first position of the vehicle at the first point in time based on the first position data; 
and the second processing unit is configured for computing third position data related to a second position of the vehicle at a second point in time based on the second position data, wherein the second point in time is later than the first point in time.
recite a process that concerns calculation of a vehicle’s estimated position based on gathered data. This process as claimed can be performed in the human mind or by using pen and paper; therefore, it falls within the “mental processes” subject matter grouping of abstract ideas.
	Dependent claims 11-14 narrow the abstract idea by specifying certain acceptable components as part of the system which recites the abstract idea. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
	Dependent claim 15 narrows the abstract idea by specifying a function related to the abstract idea which the system should perform. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
	Independent claim 16 recites essentially the same abstract idea as independent claim 10, as it describes a memory with instructions to execute the functions as claimed in independent claims 1 and 10. As such, it is determined to recite an abstract idea under the same analysis.
	Independent claims 17 and 19-20 narrow the abstract idea by dictating a specific sub-process to be performed as part of the idea. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
	Independent claim 18 narrows the abstract idea by specifying certain properties that information generated through the abstract idea should have. The added limitations fall within the same subject matter grouping of abstract ideas; thus, they are determined to recite abstract ideas under the same analysis.
	As such, the Examiner hereby concludes that the claims recite an abstract idea. (YES)
Prong 2:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception; an element/limitation that sets forth an abstract idea is not an additional element. The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
(Claim 1) A method for localizing a vehicle, the method comprising:
determining, by the server…
and determining, by the vehicle…
(Claim 10) A system for localizing a vehicle, the system comprising:
…a first processing unit for determining position data, and a first storage unit for storing a high-definition (HD) map; 
and a positioning device arranged in the vehicle, the positioning device comprising: 
a localization unit for determining first position data related to a first position of the vehicle at a first point in time; 
and a second processing unit for computing position data, wherein: 
the first processing unit is configured for computing second position data related to the first position of the vehicle at the first point in time based on the first position data; 
and the second processing unit is configured for computing third position data related to a second position of the vehicle at a second point in time based on the second position data, wherein the second point in time is later than the first point in time;
(Claim 16) A system for a vehicle, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to;
The requirement to execute the above claimed functions are equivalent to using the words
“apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic
computer.
	Similarly, the following limitations:
	A method for localizing a vehicle; (claims 1-9)
	A system for localizing a vehicle; (claims 10-15)
	A system for a vehicle, the system comprising: a processor; and a memory; (claims 16-20)
	are recited at a high level of generality and amount to no more than mere instructions to apply
the exception using generic computer components. This/these limitation(s) do/does not impose any
meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea
into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above serve merely to
generally link the use of the judicial exception to a particular technological environment or field of use.
Specifically, they serve to limit the application of the abstract idea to computerized environments and a
specific field of use (traffic map updating). This reasoning was demonstrated in Intellectual Ventures I
LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become
nonabstract by limiting the invention to a particular field of use or technological environment, such as
the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on
practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical
application (see MPEP 2106.05(h)).
	The recited additional elements of: 
(Claim 1) transmitting first position data corresponding to a first position of the vehicle at a first point in time from the vehicle to a server; 
transmitting the second position data from the server to the vehicle; 
(Claim 10) a server including a first communication unit for receiving and sending position data from and to the vehicle…;
a second communication unit for transmitting the first position data from the vehicle to the server and for receiving position data from the server; 
the first communication unit is configured for transmitting the second position data from the server to the vehicle; 
(Claim 11) the localization unit includes a GPS receiver for receiving position data from at least one of a global navigation satellite system (GNSS)…;
(Claim 16) communicate, to a computing device remotely located from the vehicle, first position data corresponding to a first position of the vehicle at a first time;
serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to specify the technological environment where each step of the abstract idea should be implemented, i.e. whether the step should be performed by the “vehicle” or the “server”. As discussed previously, “vehicle” and “server” are recited at a high level of generality and limitations referring to them do not amount to anything more than instructions to apply the abstract idea using generic computer components. The reasoning regarding linkage to a technological environment and/or field of use not amounting to significant extra-solution activity was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer". Furthermore, in Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1319-20, 120 USPQ2d 1353, 1361 (2016), the court determined that language limiting the process steps of virus screening to a telephone network and the Internet did not impose meaningful limits on the claimed process. These claimed limitation(s) do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional elements of:
	(Claim 3) the vehicle generates the first position data based on position data received from at least one of a global navigation satellite system (GNSS) and sensor data obtained from sensors detecting a plurality of localization objects around the vehicle;
	(Claim 11) …at least one position sensor that generates sensor data by detecting a plurality of localization objects in an environment external to the vehicle;
	additionally append insignificant extra-solution activity to the judicial exception. The recited
additional elements do not meaningfully limit the claim because some method of gathering initial data would be required in any functional implementation of the abstract idea. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.
	Dependent claims 2-9, 11-15, and 17-20 fail to include any further additional elements. In other
words, each of the limitations/elements recited in respective dependent claims is/are further part of the
abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the
abstract idea recited in each respective claim).
The Examiner has therefore determined that neither the additional elements nor a
combination thereof integrate the abstract idea into a practical application. Accordingly, the claim(s)
are directed to an abstract idea (NO).
	Step 2B:
	In step 2B, the claims are analyzed to determine whether any additional element, or
combination of additional elements, is/are sufficient to ensure that the claims amount to significantly
more than the judicial exception. This analysis is also termed a search for an "inventive concept." An
"inventive concept" is furnished by an element or combination of elements that is recited in the claim in
addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts
to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at
1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent
claim(s) 1, 10, and 16, and dependent claims 2-9, 11-15, and 17-20 are equivalent to adding the words
“apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular
technological environment or field of use. Therefore, the claims as a whole do not amount to
significantly more than the judicial exception itself.
	The recited additional elements of:
	the vehicle generates the first position data based on position data received from at least one of a global navigation satellite system (GNSS) and sensor data obtained from sensors detecting a plurality of localization objects around the vehicle; (claim 3)
	the localization unit includes a GPS receiver for receiving position data from at least one of a global navigation satellite system (GNSS) and at least one position sensor that generates sensor data by detecting a plurality of localization objects in an environment external to the vehicle; (claim 11)
	which additionally append insignificant extra-solution activity to the judicial exception, are now
re-evaluated to determine if they contain an inventive concept. Neither of the additional elements
amount to more than well-known, routine, and conventional activity in the field. Data gathering is a
well-known example of extra-solution activity (MPEP 2106.05(g)). Thus, neither of these additional elements contain an inventive concept, and therefore remain insignificant extra-solution activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims
amount to significantly more than the abstract idea. When considered as an ordered combination, the
additional components of the claims add nothing that is not already present when considered
separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic
computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of
the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-
understood, routine, conventional activities previously known to the industry, specified at a high level of
generality, to the judicial exception.
The dependent claims 2-9, 11-15, and 17-20 fail to include any additional elements. In other
words, each of the limitations/elements recited in the respective independent claims is/are further part
of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part
of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element or combination thereof is
sufficient to ensure the claims amount to significantly more than the abstract idea identified above
(NO).
Therefore, claims 1-20 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by published U.S. patent application US 20160069690 A1 ("Li").

Regarding claim 1, Li discloses:
A method for localizing a vehicle, the method comprising: transmitting first position data corresponding to a first position of the vehicle at a first point in time from the vehicle to a server; (0066) (The platform may also be considered a vehicle or vessel that conveys the user and the portable device.”) (0096) (“As shown, portable device 502 may implement navigation module 120 to employ sensor data for device 502, and optionally absolute navigation information, to derive an integrated navigation solution. The navigation solution, which may include position, velocity and/or attitude estimates and may also include a motion mode of the user, may be transmitted to suitable remote processing resources, such as server 504.”)
	determining, by the server, second position data corresponding to the first position of the vehicle at the first point in time based on the received first position data; (0096) (“Server 504 may then implement map module 124, including any or all of the functions described above, to update estimated position information for portable device 502.”)
	transmitting the second position data from the server to the vehicle; (0096) (“Server 504 then transmits the updated estimated position information to portable device 502 for any suitable use”)
	and determining, by the vehicle, third position data related to a second position of the vehicle at a second point in time based on the received second position data, wherein the second point in time is later than the first point in time. (0072) (“Navigation module 120 may employ a reference-based strategy, a self-contained strategy, or any combination of strategies to provide any desired degree of location awareness capabilities. Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (0096 – 0098) (“In some embodiments, the functions described as being performed by map module 124 may be performed remotely. To help illustrate, one architecture of a suitable navigation system 500 is schematically depicted in FIG. 5. As shown, portable device 502 may implement navigation module 120 to employ sensor data for device 502, and optionally absolute navigation information, to derive an integrated navigation solution. The navigation solution, which may include position, velocity and/or attitude estimates and may also include a motion mode of the user, may be transmitted to suitable remote processing resources, such as server 504. Server 504 may then implement map module 124, including any or all of the functions described above, to update estimated position information for portable device 502. Server 504 then transmits the updated estimated position information to portable device 502 for any suitable use. The updated estimated position information fed back to portable device 502 may include any suitable information, including, without limitation, information regarding one or more map entities and/or heading information. In one aspect, the device provides an enhanced navigation solution, wherein the updated estimated information may be the enhanced navigation solution. In one aspect, the updated estimated position information may be fed to the navigation module, wherein the navigation module may enhance the navigation solution using the updated estimated position information. Enhancing the navigation solution may utilize the updated estimated position information as a measurement update to the navigation module.) (0135) (see Equation 4.)
 (Examiner’s note: a brief description and explanation of dead reckoning will be provided. Dead reckoning is a method of navigation whereby an estimate of the current position of a moving object is calculated by combining a determined position with estimates of speed and direction. Necessary inputs for any dead reckoning calculation comprise an object’s initial position, the object’s motion parameters including, but not limited to, speed, direction, and angular momentum, and the time elapsed since the measurement of the object’s initial position. In the above disclosure, portable device 502 uses navigation module 120 to obtain an estimation of the vehicle’s position at a first point in time, i.e. the first position data. This first position data is then transmitted to server 504, which may then use the map module 124 to provide “update[d] estimated position information,” i.e. an update to the first position data sent by navigation module 120; this is the second position data. Server 504 then transmits this second position data back to the device 502, which may then feed the data back to navigation module 120. This module may then employ the aforementioned process of dead reckoning to use the received second position data along with sensor data to calculate third position data associated with the vehicle’s current position, if it is moving, as part of a “self-contained strategy” for navigation. Equation 4 clearly lays out this calculation in mathematical terms; the left-hand side of the equation represents the values of the predicted position, i.e. the third position data (“…where, k and k+1 represent two consecutive epochs, the ‘~’ represents the predicted value”), which is equal to the “best estimated value” added to a predicted displacement derived from an observed step length and the vehicle’s observed heading.)

	Regarding claim 3, Li discloses the method of claim 1 with the additional limitation that the vehicle generates the first position data based on position data received from at least one of a global navigation satellite system (GNSS) and sensor data obtained from sensors detecting a plurality of localization objects around the vehicle. (0072) (“Navigation module 120 may also use a source of absolute navigation information 122, such as a Global Navigation Satellite System (GNSS) receiver, including without limitation the Global Positioning System (GPS), the Global Navigation Satellite System (GLONASS), Galileo and/or Beidou, as well as WiFi™ positioning, cellular tower positioning. Bluetooth™ positioning beacons or other similar methods when deriving a navigation solution”)

	Regarding claim 4, Li discloses the method of claim 1 with the additional limitation that the first position data comprises uncertainty information related to the uncertainty of the first position of the vehicle at the first point in time. (0128) (“The standard deviations of the position and heading can be also be provided as feedback to navigation module 120. The standard deviations can be adaptively tuned according to the empirical or topological models. For example, they can be adjusted based on the number of hypothesis, or uncertainty of the position estimates.”)

	Regarding claim 5, Li discloses the method of claim 1 with the additional limitation that the third position data is determined by taking into account a motion of the vehicle between the first point in time and the second point in time. (0072) (“Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (0135) (see Equation 4.) (Examiner’s interpretation: the process of dead reckoning for a moving object takes the motion of the object into account in the calculation of current position data by combining position data from a previous point in time with parameters of the object’s motion recorded at the first point in time. See claim 1 for examiner’s interpretation of Equation 4.) 

	Regarding claim 6, Li discloses the method of claim 1 with the additional limitation that it is further comprising generating fourth position data related to a third position of the vehicle at a third point in time, wherein the third point in time is later than the second point in time. (0073) (Position estimator 126 may use a navigation solution provided by navigation module 120 to estimate position information for portable device 100.“) (“The updated estimated position may then be used as an enhanced navigation solution or may be fed back to navigation module 120 for use in deriving an enhanced navigation solution.”)

	Regarding claim 9, Li discloses the method of claim 1 with the additional limitation of recording operational parameters of the vehicle, wherein the operational parameters recorded after transmitting the first position data to the server are used to compute the third position data. (0072) (“Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (Examiner’s interpretation: the process of dead reckoning for a moving object takes the motion of the object into account in the calculation of current position data by combining position data from a previous point in time with parameters of the object’s motion at the first point in time. These parameters are vital to the predictive nature of dead reckoning, as it would be impossible to make an estimation of the vehicle’s current position based on simply the previous position data alone.)

	Regarding claim 16, Li discloses:
A system for a vehicle, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to: communicate, to a computing device remotely located from the vehicle, first position data corresponding to a first position of the vehicle at a first time; (0013) (“a processor configured to implement a navigation module for deriving a navigation solution based at least in part on the sensor data and a map module having a position estimator for providing estimated position information for the portable device based at least in part on the navigation solution, a map handler for obtaining map information for an area encompassing a current location of the user and a hypothesis analyzer for generating and managing multiple hypotheses regarding possible positions of the portable device based at least in part on the estimated position information and the map information, wherein the map module processes the managed hypotheses to update the estimated position information for the portable device.”) (0061) (“the techniques may be realized at least in part by a non-transitory processor-readable storage medium comprising instructions that, when executed, performs one or more of the methods described above.”) (0096) (“The navigation solution, which may include position, velocity and/or attitude estimates and may also include a motion mode of the user, may be transmitted to suitable remote processing resources, such as server 504.”)
	receive, from the computing device, second position data indicating the first position of the vehicle at the first time; (0096) (“Server 504 then transmits the updated estimated position information to portable device 502 for any suitable use”)
	and determine third position data corresponding to a second position of the vehicle at a second time based on the received second position data, wherein the second time is later than the first time. (0072) (“Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (0135) (See Equation 4.) (Please refer to the examiner’s note of claim 1 for the interpretation of these references.)

	Regarding claim 17, Li discloses the system of claim 16 with the additional limitation that the instructions further cause the processor to generate the first position data based on position data received from at least one sensor. (0072) (“For example, navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution.”)

	Regarding claim 18, Li discloses the system of claim 16 with the additional limitation that the first position data includes uncertainty information corresponding to an uncertainty of the first position of the vehicle at the first time. (0128) (“The standard deviations of the position and heading can be also be provided as feedback to navigation module 120. The standard deviations can be adaptively tuned according to the empirical or topological models. For example, they can be adjusted based on the number of hypothesis, or uncertainty of the position estimates.”)

	Regarding claim 19, Li discloses the system of claim 16 with the additional limitation that the instructions further cause the processor to determine the third position data using a motion of the vehicle between the first time and the second time. (0072) (“Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (Examiner’s interpretation: the process of dead reckoning for a moving object takes the motion of the object into account in the calculation of current position data by combining position data from a previous point in time with parameters of the object’s motion recorded at the first point in time.) (0135) (See Equation 4.) (Please refer to the examiner’s note of claim 1 for the interpretation of these references.)

	Regarding claim 20, Li discloses the system of claim 16 with the additional limitation that the instructions further cause the processor to generate fourth position data corresponding to a third position of the vehicle at a third time, wherein the third time is later than the second time. (0073) (Position estimator 126 may use a navigation solution provided by navigation module 120 to estimate position information for portable device 100.“) (“The updated estimated position may then be used as an enhanced navigation solution or may be fed back to navigation module 120 for use in deriving an enhanced navigation solution.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of published U.S. Patent application US 20200200547 A1 (“Miller”).
Regarding claim 2, Li discloses each of the limitations of claim 1 and a method whereby map data may be saved (0101) (“For example, the map information may be converted into an internal map data structure, where it may be saved into the local storage for future use by map module 124 without the overhead of downloading and processing it again if desired.”). However, Li does not disclose the capability of the server to store this data. Miller discloses a method whereby the server stores a high-definition (HD) map for computing the second position data (0032) (“The online HD map system 110 stores map information for various geographical regions in the HD map store 165.”)
It would have been obvious for one of ordinary skill in the art to combine the method to calculate position information and store map data as disclosed by Li with the capability to store the map data on the server as disclosed by Miller. Storing the map on the server allows for greatly reduced time and bandwidth when executing the map matching algorithms in the process of calculating the second position data.

Regarding claim 10, Li discloses: 
a system for localizing a vehicle, the system comprising: a server including a first communication unit for receiving and sending position data from and to the vehicle… the first communication unit is configured for transmitting the second position data from the server to the vehicle; (0096) (“The navigation solution, which may include position, velocity and/or attitude estimates and may also include a motion mode of the user, may be transmitted to suitable remote processing resources, such as server 504. Server 504 may then implement map module 124, including any or all of the functions described above, to update estimated position information for portable device 502.”)
a first processing unit for determining position data… the first processing unit is configured for computing second position data related to the first position of the vehicle at the first point in time based on the first position data; (0096) (“Server 504 may then implement map module 124, including any or all of the functions described above, to update estimated position information for portable device 502.”)
and a positioning device arranged in the vehicle, the positioning device comprising: a localization unit for determining first position data related to a first position of the vehicle at a first point in time; (0072) (“Navigation module 120 may employ a reference-based strategy, a self-contained strategy, or any combination of strategies to provide any desired degree of location awareness capabilities.”)
a second communication unit for transmitting the first position data from the vehicle to the server and for receiving position data from the server; (0096) (“The navigation solution, which may include position, velocity and/or attitude estimates and may also include a motion mode of the user, may be transmitted to suitable remote processing resources, such as server 504. Server 504 may then implement map module 124, including any or all of the functions described above, to update estimated position information for portable device 502.”)
and a second processing unit for computing position data… the second processing unit is configured for computing third position data related to a second position of the vehicle at a second point in time based on the second position data, wherein the second point in time is later than the first point in time. (0072) (“Navigation module 120 may employ inertial navigation techniques utilizing sensor data, such as from inertial sensor 112 and/or external sensor 114, to derive a navigation solution. Such techniques may involve dead reckoning or the like, and may determine an orientation for device 100, including values such as any roll, pitch, and azimuth (heading) angles.”) (0135) (See Equation 4.) (Please refer to the examiner’s note of claim 1 for the interpretation of these references.)
Li does not disclose a storage unit for the map. Miller discloses a first storage unit for storing a high-definition (HD) map (0032) (“The online HD map system 110 stores map information for various geographical regions in the HD map store 165.”)
It would have been obvious for one of ordinary skill in the art to combine the system configured to calculate position information as disclosed by Li with the map storage unit disclosed by Miller. Storing the map on the server allows for greatly reduced time and bandwidth when executing the map matching algorithms in the process of calculating the second position data.

Regarding claim 11, Li discloses the system of claim 10 with the additional limitation that the localization unit includes a GPS receiver for receiving position data from at least one of a global navigation satellite system (GNSS) and at least one position sensor that generates sensor data by detecting a plurality of localization objects in an environment external to the vehicle. (0072, 0162) (“Navigation module 120 may also use a source of absolute navigation information 122, such as a Global Navigation Satellite System (GNSS) receiver, including without limitation the Global Positioning System (GPS), the Global Navigation Satellite System (GLONASS), Galileo and/or Beidou, as well as WiFi™ positioning, cellular tower positioning. Bluetooth™ positioning beacons or other similar methods when deriving a navigation solution.”) (“In the case of model aided, a sensor or a group of sensors that acquire information about the environment can be used such as, for example, Laser range finders, cameras and vision systems, or sonar systems. These new systems can be used either as an extra help to enhance the accuracy of the navigation solution during the absolute navigation information problems (degradation or absence), or they can totally replace the absolute navigation information in some applications.”)

	Regarding claim 12, Li discloses the system of claim 11 with the additional limitation that one position sensor includes at least one of: a radar sensor, an infrared sensor, a stereo-camera, a LiDAR sensor, and a laser sensor. (0162) (“In the case of model aided, a sensor or a group of sensors that acquire information about the environment can be used such as, for example, Laser range finders, cameras and vision systems, or sonar systems. These new systems can be used either as an extra help to enhance the accuracy of the navigation solution during the absolute navigation information problems (degradation or absence), or they can totally replace the absolute navigation information in some applications.”)

	Regarding claim 13, Li discloses the system of claim 10 with the additional limitation that the localization unit further includes a storage unit for recording operational parameters obtained by a plurality of sensors. (0069) (“Memory 110 may store algorithms, routines or other instructions for processing data output by inertial sensor 112 and/or other sensors as described below using logic or controllers of sensor processor 108, as well as storing raw data and/or motion data output by inertial sensor 112 or other sensors.”) (Examiner’s interpretation: “raw data” and “motion data output” from “inertial sensor(s)” is equivalent to “operational parameters”. The operational parameters that the claimed system seeks to record are inextricably linked to the motion of the vehicle by the process of dead reckoning that it employs, and thus it must necessarily be motion data outputted by any one of the sensors in the system.)

Regarding claim 14, Li discloses each limitation of claim 10; however, Li does not disclose a control device to steer an autonomous vehicle based on the position data. Miller discloses a system whereby the vehicle includes an autonomous motor vehicle including a control device configured for steering and navigating a trajectory of the vehicle based on at least the third position data (0044) (“The control module 225 determines the control signals for sending to the controls 130 of the vehicle based on the plan received from the planning module 220. For example, if the vehicle is currently at point A and the plan specifies that the vehicle should next go to a nearby point B, the control module 225 determines the control signals for the controls 130 that would cause the vehicle to go from point A to point B in a safe and smooth way, for example, without taking any sharp turns or a zig zag path from point A to point B.”)
It would have been obvious for one of ordinary skill in the art to combine the system configured to navigate an autonomous vehicle as disclosed by Li with the autonomous vehicle control system as disclosed by Miller. Miller’s disclosure enables the practical application of Li’s vehicle navigation system by providing an interface whereby it can be used to actually navigate a vehicle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of U.S. Patent 10,429,487 ("Fowe").
Regarding claim 7, as discussed above, Li discloses each limitation of claim 1; however, it does not disclose the capacity of the method to determine position data at predetermined, recurring time intervals. Fowe discloses a method whereby the determining, at least, the second position data and the third position data occurs at predetermined, recurring time intervals. (Col. 4, lines 41-43) (“In some examples, the probe data is collected at a predetermined time interval (e.g., every second, ever 100 milliseconds, or another interval).”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures found in Li, specifically those relating to the determination of position data through dead reckoning, with the capability to execute the method at predetermined recurring time intervals as disclosed by Fowe, as it greatly improves the ease of use and reliability of the position data provided to the autonomous vehicle. Having the capability to determine a regular time interval to calculate position data also allows various interested parties (e.g. owner, dealer, mechanic) to tune the localization capabilities of the vehicle to their needs.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over published U.S. Patent application US 20050203677 A1 ("Auger").
Regarding claim 8, as discussed above, Li discloses each limitation of claim 1; however, it does not disclose the capacity of the method to determine a time delay between transmission of first position data from the vehicle to the server and transmission of second position data from the server to the vehicle. Auger discloses a method of determining a time delay between the step of transmitting the first position data from the vehicle to the server and the step of transmitting the second position data from the server to the vehicle, wherein the third position data is determined based on the determined time delay. (0020) (“It is noteworthy in that it also comprises a module for calculating the initial latency time and the return latency time, the initial transmission time and the return transmission time, respectively, between the landborne vehicle and the server, a module for estimating, from current mapping information corresponding to the current geographical position of the vehicle and from an estimation of the average speed of the vehicle over at least part of a route of the vehicle relative to this current mapping information, the distance covered by the vehicle during the initial latency time and the return latency time, respectively, and a module for correcting the position coordinates of the vehicle at the current moment by the value of the distances covered during the initial latency time and the return latency time, respectively, in order to generate corrected position coordinates, the corrected position coordinates being substituted for position information delivered to the guiding module, thus allowing the transmission of a guidance command to be triggered from the server to the vehicle if the corrected coordinates correspond to a positioning of the vehicle allowing an appropriate reaction of the user of the vehicle in accordance with the guidance command.”) (0032) (“If, by way of non-limiting example, the position coordinates are transmitted for an average speed of the vehicle v at successive moments T.sub.0, T.sub.0+1 to T.sub.0+j, and at successive regular intervals, the time T.sub.1 for transmitting the position coordinates of the vehicle V.sub.e to the server S and the time for receiving a guidance command OG may represent a plurality of periods of time, for example.”) (0038) (“By way of non-limiting example, in FIG. 1b, and given the value of the latency times T.sub.1+T.sub.2=three successive periods, it may be noted, with reference to FIGS. 1a and 1b, that the transmission of the position coordinates X.sub.0+j-1, Y.sub.0+j-1, at the moment T.sub.0+j-1, for example, does not allow the vehicle V.sub.e to receive the guidance command OG legitimately in order to carry out the process of changing the direction of the vehicle at the junction T.”)
Auger discloses the calculation of different time segments in the journey of data between a vehicle and a server, including initial and return latency time and initial and return transmission time. It accounts for all time between transmission from vehicle to server and reception of the server’s response (see Fig. 2b), which would include the time of the instant claim. It would have been obvious to one of ordinary skill in the art to modify the disclosures found in Li to take into account the time between transmission from vehicle to server and reception of the server’s response, which includes the time of the instant claim. Accounting for said time in a dead reckoning calculation would increase the accuracy of the dead reckoning calculation, which would in turn increase the accuracy of the localization estimate and reduce the error propagated to subsequent steps.
Regarding claim 15, as discussed above, Li discloses each limitation of claim 10; however, it does not disclose the capacity of the communication unit to determine a time delay between transmission of first position data from the vehicle to the server and transmission of second position data from the server to the vehicle. Auger discloses a system whereby the second communication unit is configured to determine a time delay related to the transmission of second position data from the server to the vehicle. (0020) (“It is noteworthy in that it also comprises a module for calculating the initial latency time and the return latency time, the initial transmission time and the return transmission time, respectively, between the landborne vehicle and the server, a module for estimating, from current mapping information corresponding to the current geographical position of the vehicle and from an estimation of the average speed of the vehicle over at least part of a route of the vehicle relative to this current mapping information, the distance covered by the vehicle during the initial latency time and the return latency time, respectively, and a module for correcting the position coordinates of the vehicle at the current moment by the value of the distances covered during the initial latency time and the return latency time, respectively, in order to generate corrected position coordinates, the corrected position coordinates being substituted for position information delivered to the guiding module, thus allowing the transmission of a guidance command to be triggered from the server to the vehicle if the corrected coordinates correspond to a positioning of the vehicle allowing an appropriate reaction of the user of the vehicle in accordance with the guidance command.”) (0032) (“If, by way of non-limiting example, the position coordinates are transmitted for an average speed of the vehicle v at successive moments T.sub.0, T.sub.0+1 to T.sub.0+j, and at successive regular intervals, the time T.sub.1 for transmitting the position coordinates of the vehicle V.sub.e to the server S and the time for receiving a guidance command OG may represent a plurality of periods of time, for example.”) (0038) (“By way of non-limiting example, in FIG. 1b, and given the value of the latency times T.sub.1+T.sub.2=three successive periods, it may be noted, with reference to FIGS. 1a and 1b, that the transmission of the position coordinates X.sub.0+j-1, Y.sub.0+j-1, at the moment T.sub.0+j-1, for example, does not allow the vehicle V.sub.e to receive the guidance command OG legitimately in order to carry out the process of changing the direction of the vehicle at the junction T.”)
Auger discloses the calculation of different time segments in the journey of data between a vehicle and a server, including initial and return latency time and initial and return transmission time. It accounts for all time between transmission from vehicle to server and reception of the server’s response (see Fig. 2b), which would include the time of the instant claim. It would have been obvious to one of ordinary skill in the art to modify the disclosures found in Li to take into account the time between transmission from vehicle to server and reception of the server’s response, which includes the time of the instant claim. Accounting for said time in a dead reckoning calculation would increase the accuracy of the dead reckoning calculation, which would in turn increase the accuracy of the localization estimate and reduce the error propagated to subsequent steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571) 272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.S./Examiner, Art Unit 4123                        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664